—Order, Supreme Court, New York County (Herman Cahn, J.), entered February 18, 1999, which, to the extent appealed from as limited by the brief, in an action against defendants-respondents for abuse of process, granted defendants-respondents’ CPLR 3211 (a) (7) motion to dismiss the complaint against them, unanimously affirmed, with costs.
Under the instant circumstances, defendants-respondents’ service of their summons and complaint, and the issuance, via proper judicial process, of the Russian court’s restraining order on plaintiff’s sale of stock purchased by it from a third party who stole it from defendants, are insufficient to support an abuse of process claim (Curiano v Suozzi, 63 NY2d 113; Park v State of New York, 226 AD2d 153; Matthews v New York City *159Dept. of Social Servs., 217 AD2d 413, lv denied 87 NY2d 812). Moreover, plaintiff failed to allege that defendants in some way wrongfully utilized process to gain an advantage collateral to its legitimate ends (supra). Concur — Sullivan, J. P., Williams, Mazzarelli, Wallach and Lerner, JJ.